DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 02/17/2021 which claims foreign priority to German application 102020004273.2 filed on 02/26/2020.  Claims 1 – 10 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesini et al. (9,284,046) in view of Hamstra et al. (5,779,189).
Regarding Claim 1, Lucchesini teaches, in Figs. 3 - 4, the invention as claimed, including an aircraft structure comprising: a fuselage (12); a wing (18 and 20); an air inlet (46) for receiving air for an engine (48); wherein the air inlet has a surface of the fuselage (labeled) and a surface of the wing (labeled); and an angle bisector (labeled) of an angle between the surface of the wing and the surface of the fuselage.

    PNG
    media_image1.png
    470
    853
    media_image1.png
    Greyscale

Lucchesini teaches an aircraft structure having a fuselage, wings, and air inlets, i.e., base device, upon which the claimed invention can be seen as an improvement.  Lucchesini, as discussed above, is silent on said air inlet has an elevation which rises from said surface of the fuselage and from said surface of the wing; wherein the elevation is arranged in a transition region between the wing and the fuselage; wherein the elevation extends asymmetrically with respect to said angle bisector of said angle between said surface of the wing and said surface of the fuselage.
	Hamstra teaches, in Figs. 1A – 13B and Col. 2, ll. 23 - 35, an air inlet (10) of an aircraft (90) having an elevation (20 - bump) which rises from said surface of the fuselage (Figs. 1A – 1C) or from said surface of the wing (Figs. 2A – 2C) to divert the low pressure and low velocity boundary layer air from entering the air inlet, best seen in Fig. 3 and Fig. 4B.  Hamstra teaches, in Col. 1, ll. 15 – 25, that during high speed flight low pressure and low velocity boundary layer air built up on the fuselage and any other aircraft surface that the ambient air flowed along, e.g., the wings, and that poor engine performance would have resulted from said low energy boundary layer air flowing through said engine air inlet.

    PNG
    media_image2.png
    909
    961
    media_image2.png
    Greyscale

Thus, improving a particular device (aircraft structure having a fuselage, wings, and air inlets), based upon the teachings of such improvement in Hamstra, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the aircraft structure having a fuselage, wings, and air inlets of Lucchesini, and the results would have been predictable and readily recognized, that integrating an elevation (bump) that rises from the surface of the fuselage and from the surface of the wing, wherein the elevation is arranged in a transition region between the wing and the fuselage, wherein the elevation extends asymmetrically with respect to the angle bisector of the angle between said surface of the wing and said surface of the fuselage to facilitate improved engine performance by preventing the low energy boundary layer air that built up by flowing along the fuselage and the low energy boundary layer air that built up by flowing along the wing surface from flowing through said engine air inlet, Hamstra Col. 1, ll. 15 – 25 and Col. 2, ll. 15 - 30.  As shown in Lucchesini Fig. 3 marked-up above, the fuselage distance for the fuselage boundary layer thickness to grow was significantly longer than the wing surface distance for the wing boundary layer thickness.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that at the air inlet the fuselage boundary layer thickness would have been different from (in this case thicker than) the wing surface boundary layer thickness.  Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the elevation (bump height or contours) that rises from said surface of the fuselage would be different from, i.e., asymmetric, the elevation (bump height or contours) that rises from said surface of the wing.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 2, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above; except, wherein the elevation has a multiply curved contour line.  Hamstra further teaches, in Figs. 1C, 2C, and 12, the elevation has a multiply curved contour line, i.e., the height, shape, and width of the contour lines of the bump (20) varied along the longitudinal axis (direction of airflow) from the upstream tip of the bump to the downstream end of the bump.  As best seen in Fig. 12, respective contour lines along the longitudinal axis (direction of airflow) had a concave curve flowed by a convex curve flowed by a concave curve.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lucchesini, i.v., Hamstra, with Hamstra elevation has a multiply curved contour line for the same reasons discussed above in the Claim 1 rejection.
 Re Claim 3, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above; except, wherein the contour line extends asymmetrically with respect to the angle bisector.  As discussed in the Claim 1 rejection above, the elevation (bump) extending asymmetrically with respect to said angle bisector of said angle between said surface of the wing and said surface of the fuselage was obvious in view of the combination of Lucchesini, i.v., Hamstra.  Since the contour lines define the exterior surface of the asymmetric elevation/bump it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the contour lines of Lucchesini, i.v., Hamstra, would have had to extend asymmetrically with respect to the angle bisector.
Re Claim 4, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above; except, wherein the contour line hugs the surface of the wing with a first radius of curvature; wherein the contour line hugs the surface of the fuselage with a second radius of curvature.  As discussed in the Claim 1 rejection above, the elevation (bump) extending asymmetrically with respect to said angle bisector of said angle between said surface of the wing and said surface of the fuselage was obvious in view of the combination of Lucchesini, i.v., Hamstra.  Since the contour lines define the exterior surface of the asymmetric elevation/bump it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the contour line hugs the surface of the wing with a first radius of curvature and the contour line hugs the surface of the fuselage with a second radius of curvature the combination of Lucchesini, i.v., Hamstra.
Re Claim 5, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above; except, wherein the first radius of curvature is greater than the second radius of curvature.  At the time of the invention, it was recognized that first radius of curvature could be less than, equal to, or greater than the second radius of curvature.  In a system where there were only three possible combinations: #1 - first radius of curvature is less than the second radius of curvature, #2 - first radius of curvature is equal to the second radius of curvature, or #3 - first radius of curvature is greater than the second radius of curvature.  With only three possible combinations of first radius of curvature relative to the second radius of curvature, one of ordinary skill in the art could have pursued the known combinations with a reasonable expectation of success.  It has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1397; MPEP 2143(E).
Re Claim 6, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above, and Lucchesini further teaches, in Fig. 3 marked-up above, wherein the wing overlaps (labeled ‘wing surface’) the elevation in a direction along a longitudinal axis (labeled) of the aircraft structure.
Re Claim 7, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above, and Lucchesini further teaches, in Fig. 3 marked-up above, wherein the air inlet further comprises a housing (labeled).  It would have been obvious to one of ordinary skill in the art, that the combination of Lucchesini, i.v., Hamstra, would have had the housing surround the elevation, such that an opening for receiving air for the engine is formed between the housing and elevation because said elevation/bump rose from the surface of the fuselage and surface of the wing that formed the boundary of the inlet with said housing.
Re Claim 8, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above, and Lucchesini further teaches, in Fig. 3 marked-up above, wherein the wing overlaps (labeled ‘wing surface’) the housing in a direction along a longitudinal axis (labeled) of the aircraft structure.
Re Claim 9, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above, and Lucchesini further teaches, in Figs. 3 and 4 marked-up above, wherein the opening is enclosed by the housing (labeled), the surface of the fuselage (labeled), and the surface of the wing (labeled).  
It would have been obvious to one of ordinary skill in the art, that the combination of Lucchesini, i.v., Hamstra, would have had the opening enclosed by the elevation in addition to the surface of the fuselage, the surface of the wing, and housing because said elevation/bump rose from the surface of the fuselage and surface of the wing that formed the boundary of the inlet with said housing.
Re Claim 10, Lucchesini, i.v., Hamstra, teaches the invention as claimed and as discussed above, and Lucchesini further teaches, in Figs. 3 and 4 marked-up above, wherein the housing (labeled) has a front edge surface which defines a border of the opening; wherein the front edge surface is rounded, best seen in Fig. 4.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741